FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 19, 2020

                                   No. 04-20-00202-CV

               MUSCULOSKELETAL IMAGING CONSULTANTS, LLC
                               Appellant

                                            v.

                JAR ENTERPRISES, INC. d/b/a Premier Medical Imaging,
                                   Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-12957
                    Honorable Cynthia Marie Chapa, Judge Presiding


                                     ORDER
       The Appellee's Second Motion for Extension of Time to File Brief is hereby GRANTED.
Appellee's Brief is due October 23, 2020.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court